UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-52281 Energy XXI (Bermuda) Limited (Exact name of registrant as specified in its charter) Bermuda 98-0499286 (State or other jurisdiction of incorporation or organization) Identification Number) Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda N/A (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 441-295-2244 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding Common Stock, par value $.001 per share, as of January 31, 2008 84,511,906 TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION ITEM 1. Financial Statements 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 29 ITEM 4. Controls and Procedures 31 PART II — OTHER INFORMATION ITEM 1. Legal Proceedings 32 ITEM 1A. Risk Factors 32 ITEM 4. Submission of Matters to a Vote of Security Holders 36 ITEM 6. Exhibits 37 SIGNATURES 38 EXHIBIT INDEX 39 - 2 - Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) December 31, June 30, 2007 2007 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 11,500 $ 19,784 Accounts receivable Oil and natural gas sales 68,565 55,763 Joint interest billings 26,676 14,377 Insurance and other 12,600 958 Prepaid expenses and other current assets 32,987 21,870 Deferred income taxes 12,629 — Royalty deposits 9,928 2,175 Derivative financial instruments 1,951 17,131 Total Current Assets 176,836 132,058 Property and Equipment, net of accumulated depreciation, depletion, and amortization Oil and natural gas properties - full cost method of accounting 1,541,694 1,491,685 Other property and equipment 5,410 3,097 Total Property and Equipment 1,547,104 1,494,782 Other Assets Debt issuance costs, net of accumulated amortization 19,087 20,986 Derivative financial instruments — 616 Total Other Assets 19,087 21,602 Total Assets $ 1,743,027 $ 1,648,442 LIABILITIES Current Liabilities Accounts payable $ 80,133 $ 79,563 Advances from joint interest partners 2,587 2,026 Accrued liabilities 34,268 33,459 Deferred income taxes — 1,044 Derivative financial instruments 43,390 1,480 Note payable 8,256 — Current maturities of long-term debt 5,754 5,508 Total current liabilities 174,388 123,080 Long-term debt, less current maturities 1,114,442 1,045,511 Deferred income taxes 176 14,788 Asset retirement obligations 66,446 63,364 Derivative financial instruments 42,866 4,573 Total Liabilities 1,398,318 1,251,316 Commitments and Contingencies (Note 12) Stockholders’ Equity Preferred stock, $0.01 par value, 2,500,000 shares authorized and no shares issued at December 31, 2007 and June 30, 2007 — — Common stock, $0.001 par value, 400,000,000 shares authorized and 84,511,906 and 84,203,444 issued and outstanding at December 31, 2007 and June 30, 2007, respectively 84 84 Additional paid-in capital 363,305 363,206 Retained earnings 39,434 31,072 Accumulated other comprehensive income (loss), net of tax (58,114 ) 2,764 Total Stockholders’ Equity 344,709 397,126 Total Liabilities and Stockholders’ Equity $ 1,743,027 $ 1,648,442 See accompanying Notes to Consolidated Financial Statements - 3 - Table of Contents ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF INCOME (In Thousands, except per share information) (Unaudited) Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 Revenues Oil sales $ 93,322 $ 43,954 $ 180,895 $ 79,106 Natural gas sales 60,403 35,189 116,438 65,854 Total Revenues 153,725 79,143 297,333 144,960 Costs and Expenses Lease operating expense 34,043 12,787 64,736 27,468 Production taxes 1,272 407 3,232 1,218 Depreciation, depletion and amortization 75,406 31,711 148,659 59,455 Accretion of asset retirement obligation 1,989 871 3,749 1,742 General and administrative expense 5,644 5,573 11,415 10,591 Gain on derivative financial instruments (1,086 ) (853 ) (44 ) (1,558 ) Total Costs and Expenses 117,268 50,496 231,747 98,916 Operating Income 36,457 28,647 65,586 46,044 Other Income (Expense) Interest income 403 866 901 1,292 Interest expense (26,819 ) (12,148 ) (53,630 ) (27,007 ) Total Other Income (Expense) (26,416 ) (11,282 ) (52,729 ) (25,715 ) Income Before Income Taxes 10,041 17,365 12,857 20,329 Provision for Income Taxes 3,566 6,957 4,495 7,988 Net Income $ 6,475 $ 10,408 $ 8,362 $ 12,341 Earnings Per Share Basic $ 0.08 $ 0.12 $ 0.10 $ 0.15 Diluted $ 0.07 $ 0.12 $ 0.09 $ 0.15 Weighted Average Number of Common Shares Outstanding Basic 84,141 83,973 84,138 83,817 Diluted 86,506 83,973 90,262 83,817 See accompanying Notes to Consolidated Financial Statements - 4 - Table of Contents ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 Cash
